DETAILED OFFICE ACTION

	Amended Claims 1-20, filed 07/20/2018, are pending in the instant application

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



The species are as follows: 
Species I-A (claim 9): further comprising performing locally weighted scatterplot smoothing regression analysis of the reads of the nucleic acid fragments according to Equation 1 to reduce GC content bias after assigning the reads of the nucleic acid fragments to the chromosome, 
Species I-B (claim 10): further comprising performing normalization of the reads of the nucleic acid fragments according to Equation 2 after assigning the reads of the nucleic acid fragments to the chromosome,
Species I-C (claim 12): further comprising establishing a linear regression model from all of the reference samples,
Species I-D (claim 13 and 14): further comprising extending the unit values of Rf of the reference samples according to Rf values of the test samples, extending unit values of the GC of the reference samples according to GC contents of the test samples or a combination thereof, and
Species I-E (claims 17): further comprising selecting reference samples belonging to GC contents +/- unit values of the target chromosome or GC content +/- unit values of the adaptive reference samples as verification samples, calculating z scores of the verification samples, and verifying that the target chromosomes has chromosomal aneuploidy by comparing the calculated z scores of the verification samples with the z scores of the test sample. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1-8, 11, 15, 16, and 18-20 are generic to the identified species set forth above. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631